Title: From Thomas Jefferson to William DuVal, 10 April 1824
From: Jefferson, Thomas
To: DuVal, William


Dear Sir
Monticello
Apr. 10. 24
Your favor of Mar. 17. from Richmd was duly recieved. I had with our revered friend G. Wythe a correspondence thro’ life, but it was especially frequent during the revolution. I then kept no copies of my letters, and am very anxious to recover those  particularly of that period. I do not know that mr Wythe preserved them, but possibly he may have done so, and if they are still in being and within your power to procure, you will lay me under great obligation. I avail myself of this occasion of assuring you of my constant frdshp and respect.Th:J.